Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/2022 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Claim Rejections - 35 USC § 103
Claims 19-22, 25-28, 30-33, and 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over EPA (Metal Can Manufacturing – Surface Coating) in view of Jungheim (WO 98/32807 A1) and Cavallin (US 2012/0145721 A1).
Regarding Claims 19-22, EPA teaches it is known that the two basic types of metal cans are 2- and 3-piece cans that can contain food or beverage (Pages 6-7) whereby 3-piece cans are manufactured via rolling metal sheets into cylinders whereby a seam is welded/cemented, then sprayed with a coating called a “side seam stripe” to protect the exposed metal along the seam in the inside of the can, outside of the can, or both, and ends are attached to the formed cylinders (Pages 9-10; Figure 6 of Page 41), one of the ends being construed as a top. EPA teaches varnishes/coatings for applying labels/decorations are applied to the sheets prior to formation of cylinders/side seam stripe coatings (Page 9) and thus, the exterior surface of the body is coated with a varnish and the side seam coating is overlying a portion of varnish. 
EPA teaches waterborne coatings with VOC contents of 2.3-3.0 lb/gal are known to be useful for side seam stripe coatings (Page 18), equivalent to roughly 276-359 g/L. EPA also notes low VOC contents are required in accordance to Federal/State/Local Regulations (Pages 32-34). EPA differs from the subject matter claimed in that the particular side seam stripe composition of the claims is not described. 
Jungheim teaches coating compositions for food containers (Abstract) such as aluminum/steel cans (Page 12, Lines 14-19). Jungheim teaches the compositions produce coatings with excellent hardness, elasticity, and water absorption characteristics while meeting heightened environmental requirements by using water as a solvent (Page 4, Lines 17-21). It would have been obvious to one of ordinary skill in the art to utilize the coating compositions of Jungheim in the cans of EPA because doing so would give excellent hardness, elasticity, and water absorption characteristics while meeting heightened environmental requirements as taught by Jungheim. Jungheim teaches the coating compositions comprise aqueous acrylic binder, crosslinking urethane resin, and water (aqueous liquid carrier) (Abstract). Jungheim teaches embodiments where the acrylic polymer possesses hydroxyl functionalities (see for instance Example 4 of Page 16). 
With respect to VOC content, Jungheim teaches 0-18 wt% of organic solvent (Page 5, Lines 1-8), which overlaps the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Jungheim suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Jungheim. See MPEP 2123. Alternatively, as noted above, EPA teaches waterborne side seam coatings typically have VOC contents of 2.3-3.0 lb/gal (Page 18), equivalent to roughly 276-359 g/L. EPA also notes low VOC contents are required in accordance to Federal/State/Local Regulations (Pages 32-34). Accordingly, it would have been obvious to one of ordinary skill in the art to utilize coating compositions with a VOC content of 3.0 lb/gal / 359 g/L or less because doing so would be beneficial to the environment and ensure compliance with Federal/State/Local regulations as taught by EPA. 
Jungheim teaches the polyurethane crosslinker can be replaced by amino resins, such as melamine resin (Page 11, Lines 13-20). Jungheim differs from the subject matter claimed in that the particular resins of claim 19 is not described. Cavallin is also directed toward coating compositions for food packaging (Abstract) and notes various phenopast/aminoplast resins are known in the art suitable for use as crosslinkers, including benzoguanamine-formaldehyde and melamine-formaldehyde resins (¶ 144-148). It would have been obvious to one of ordinary skill in the art to utilize aminoplast resins such as benzoguanamine-formaldehyde and melamine-formaldehyde resins, thereby predictably affording crosslinking within the resulting coating compositions based on the teachings of Cavallin. 
Jungheim teaches 20-70 wt% of acrylic binder, 5-20 wt% of urethane crosslinker resin, 0-5 wt% of additives, and 20-70 wt% of water/0-18 wt% of solvent (the water/solvent being an “aqueous carrier liquid”). Jungheim teaches 30-70% of the polyurethane crosslinker can be replaced by amino resins, such as melamine resin (Page 11, Lines 13-20). The disclosed ranges overlap those claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and the cited references suggest the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of the cited references. See MPEP 2123.
Regarding Claims 25-28, Jungheim teaches the use of blocked polyisocyanates or prepolymers thereof as crosslinking urethane resin (Page 10, Lines 4-21) and specifically mentions aliphatic polyisocyanates such as hexamethylene diisocyanate (Page 10, Lines 14-18). The prepolymers described by Jungheim are construed as polymers and Jungheim indicates the urethane resins are only soluble in organic solvents (Page 13, Line 17) and thus, Jungheim is seen to describe embodiments using a water-dispersible polyurethane polymer. Since polyurethanes necessarily comprise at least two urethane linkages per polymer molecule, the limitations of claim 28 is seen to be met by the disclosure of Jungheim.
Regarding Claim 30, Jungheim teaches embodiments where the acrylic polymer can be water soluble or water dispersible (Abstract). Jungheim differs from the subject matter claimed in that acrylic latex polymers are not described. However, EPA teaches it was known in the art that acrylic binder polymers used within waterborne coatings for cans can be dissolved, dispersed, or emulsified (Page 20). Accordingly, it would have been obvious to one of ordinary skill in the art to substitute the water soluble/dispersible acrylic binders of Jungheim with emulsified/latex acrylic binders and thereby predictably afford workable coating compositions in accordance with the teachings of EPA. 
Regarding Claim 31, Jungheim teaches embodiments where the acrylic polymer is created via organic solution polymerization (Example 4; Page 16, Line 8 to Page 17, Line 3).  
Regarding Claims 32 and 33, Jungheim teaches the acrylic polymers can have OH numbers spanning 10-100 mg KOH/g and acid numbers spanning 40-100 mg KOH/g (Page 8, Lines 20-22).
Regarding Claim 36, Jungheim teaches embodiments where the coating composition viscosity is roughly 97 seconds (Page 15, Lines 10-12). Accordingly, Jungheim differs from the subject matter claimed in that the viscosity claimed is not described. However, Jungheim teaches the viscosity can be adjusted for optimal processing of the coating composition by varying water/solvent content (Page 1, Lines 9-11) or OH number of the acrylic binder (Page 18, Lines 4-5). Accordingly, Jungheim expressly teaches the viscosity of the coating composition is a result effective variable because changing it would clearly affect the type of product obtained. See MPEP 2144.05(II). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to discover workable or optimal viscosities within the scope of the present claims so as to produce desirable processability characteristics within the resulting coating compositions. 
Regarding Claim 37, Jungheim teaches the coating compositions contain 25-35 wt% of binder solids, 8-15 wt% of urethane resin, and 0.3-1 wt% of auxiliaries (Page 7, Lines 5-8), which suggests embodiments containing roughly 33.3-51 wt% of solids. 
Regarding Claim 38, Jungheim does not allude to any polyvinyl chloride within the coating compositions (see for instance Jungheim’s examples).
Claims 34 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over EPA (Metal Can Manufacturing – Surface Coating) in view of Jungheim (WO 98/32807 A1), Cavallin (US 2012/0145721 A1), and Gobelt (US 2016/0152859 A1).
The discussion regarding EPA, Jungheim, and Cavallin within ¶ 6-18 is incorporated herein by reference.
Regarding Claims 34 and 35, Jungheim differs from the subject matter claimed in that phosphatized adhesion promoter is not described. Gobelt describes polymer additives for coating compositions comprising structural units containing phosphorus atoms (Abstract). Gobelt teaches the polymer additives provide adhesion-strenghthening characteristics to substrates such as metal (Abstract; ¶ 328-330). It would have been obvious to one of ordinary skill in the art to further incorporate the adhesion promoters of Gobelt into the compositions of Jungheim because doing so would enhance adhesion strength between coating and metal substrate as taught by Gobelt. Gobelt teaches embodiments using phosphatized acrylic polymers (see ¶ 428-463 of Examples). 
Jungheim teaches 20-70 wt% of acrylic binder, 5-20 wt% of urethane resin, 0-5 wt% of additives, and 20-70 wt% of water/0-18 wt% of solvent (the water/solvent being an “aqueous carrier liquid”). Likewise, Gobelt teaches the additive can be used in concentrations spanning 0.1-15 wt% (¶ 336). Jungheim teaches 30-70% of the polyurethane crosslinker can be replaced by amino resins, such as melamine resin (Page 11, Lines 13-20). Such amino/melamine resins are synthetic resins and are thus broadly construed as aminoplast resins. Therefore, the combination of references suggests overlapping ranges. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and the cited references suggest the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of the cited references. See MPEP 2123.
Claims 19-22, 25-28, 30, 32-33, 37, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over EPA (Metal Can Manufacturing – Surface Coating) in view of Cavallin (US 2012/0145721 A1).
Regarding Claims 19-22, and 25, EPA teaches it is known that the two basic types of metal cans are 2- and 3-piece cans that can contain food or beverage (Pages 6-7) whereby 3-piece cans are manufactured via rolling metal sheets into cylinders whereby a seam is welded/cemented, then sprayed with a coating called a “side seam stripe” to protect the exposed metal along the seam in the inside of the can, outside of the can, or both, and ends are attached to the formed cylinders (Pages 9-10; Figure 6 of Page 41). EPA teaches varnishes/coatings for applying labels/decorations are applied to the sheets prior to formation of cylinders/side seam stripe coatings (Page 9) and thus, the exterior surface of the body is coated with a varnish and the side seam coating is overlying a portion of varnish. 
EPA teaches waterborne coatings with VOC contents of 2.3-3.0 lb/gal are known to be useful for side seam stripe coatings (Page 18), equivalent to roughly 276-359 g/L. EPA also notes low VOC contents are required in accordance to Federal/State/Local Regulations (Pages 32-34). EPA differs from the subject matter claimed in that the particular side seam stripe composition of the claims is not described. 
Cavallin teaches coating compositions for food or beverage cans (Abstract) such as three-piece metal cans (¶ 159). Cavallin describes the compositions as capable of high-speed application, being safe for food contact, and exhibiting excellent adhesion to substrates (¶ 2-7). It would have been obvious to one of ordinary skill in the art to utilize the coating compositions of Cavallin within the cans of EPA because such coating compositions are capable of high-speed application, safe for food contact, and exhibit excellent adhesion to substrates as taught by Cavallin. Cavallin teaches the coating compositions have an aqueous carrier liquid (¶ 138). 
Cavallin teaches the coating compositions comprise an aqueous dispersion of binder that includes a water-dispersible polymer such as polyurethane and a vinyl polymer that is acrylic (¶ 7, 77-79). The water-dispersible polyurethane polymer and acrylic vinyl polymer can be present as separate polymers not covalently linked (¶ 8). The acrylic polymer can contain hydroxy alkyl(meth)acrylates (¶ 79). Note also Cavallin expressly teaches covalent bonds between polyurethane polymer and acrylic vinyl polymer can be created during or after cure of the coating composition (¶ 99) whereby the polyurethane polymer contains blocked NCO groups that react with hydroxyl groups present within acrylic vinyl polymer (¶ 61, 101). Accordingly, Cavallin suggests embodiments where acrylic polymer is a hydroxyl-functional acrylic polymer. Cavallin teaches the incorporation of additional hydroxyl-reactive crosslinkers such as aminoplast resins or blocked polyisocyanates (¶ 143-150). Cavallin describes benzoguanamine-formaldehyde and melamine-formaldehyde resins as crosslinkers (¶ 144-148). With respect to the claimed concentrations, Cavallin teaches 6-65 wt% of binder, 20-60 wt% of water, and up to 50 wt% of crosslinker such as aminoplast crosslinker (¶ 142-144). 5-95 wt% of water-dispersible polyurethane is present relative to the total amount of binder (water-dispersible polymer and vinyl polymer) (¶ 50). Accordingly, Cavallin suggests overlapping ranges. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and the cited references suggest the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of the cited references. See MPEP 2123.
Alternatively, Cavallin teaches the water-dispersible polyurethane polymer can be substituted with an acrylic polymer (¶ 34). Accordingly, it would have been obvious to one of ordinary skill in the art to substitute the dispersible polyurethane polymers of Cavallin with dispersible acrylic polymers, thereby predictably affording workable coating compositions for cans in accordance with the teachings of Cavallin. Cavallin teaches the dispersible polymer can include pendant hydroxyl groups that react with other compounds of the coating composition such as crosslinking agents (¶ 64). Therefore, the broader teachings of Cavallin is suggesting of hydroxyl-functional acrylic polymer as dispersible polymer. With respect to components ii) and iii), Cavallin teaches the incorporation of additional hydroxyl-reactive crosslinkers such as aminoplast resins or blocked polyisocyanates (¶ 143-150). Cavallin teaches the coating compositions can comprise one or more crosslinkers (¶ 143). Moreover, it is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose. In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960). Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992). In view of the express teachings of Cavallin and the cited case law, it would have been obvious to one of ordinary skill in the art to utilize a combination of curing agents, whereby one curing agent is a blocked polyisocyanate, with the expectation that in combination each would still function as a crosslinking agent individually within the coating compositions of Cavallin since Cavallin expressly teaches both are suitable for the same purpose. The blocked polyisocyanate reads on component ii) and any other hydroxyl reactive crosslinker reads on component iii). Cavallin describes benzoguanamine-formaldehyde and melamine-formaldehyde resins as crosslinkers (¶ 144-148). With respect to the claimed concentrations, Cavallin teaches 6-65 wt% of binder, 20-60 wt% of water, and up to 50 wt% of crosslinker such as aminoplast crosslinker (¶ 142-144). 5-95 wt% of water-dispersible polyurethane is present relative to the total amount of binder (water-dispersible polymer and vinyl polymer) (¶ 50). Cavallin teaches blocked isocyanate crosslinkers are used in concentrations of at least 5 wt% relative to amount of resin solids (¶ 151). Accordingly, Cavallin suggests overlapping ranges. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and the cited references suggest the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of the cited references. See MPEP 2123.
With respect to VOC content, Cavallin teaches organic solvent is optional or can be included in amounts such as at least 10 wt% (¶ 138), which implies organic solvent contents that effectively overlap the range claimed since a lower limit of 0 wt% is described. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Cavallin suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Cavallin. See MPEP 2123. Alternatively, as noted above, EPA teaches waterborne side seam coatings typically have VOC contents of 2.3-3.0 lb/gal (Page 18), equivalent to roughly 276-359 g/L. EPA also notes low VOC contents are required in accordance to Federal/State/Local Regulations (Pages 32-34). Accordingly, it would have been obvious to one of ordinary skill in the art to utilize coating compositions with a VOC content of 3.0 lb/gal / 359 g/L or less because doing so would be beneficial to the environment and ensure compliance with Federal/State/Local regulations as taught by EPA.
Regarding Claims 26 and 27, as discussed above, Cavallin teaches the incorporation of additional hydroxyl-reactive crosslinkers such as aminoplast resins or blocked polyisocyanates (¶ 143-150). Cavallin teaches the coating compositions can comprise one or more crosslinkers (¶ 143). Moreover, it is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose. In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960). Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992). In view of the express teachings of Cavallin and the cited case law, it would have been obvious to one of ordinary skill in the art to utilize a combination of curing agents, whereby one curing agent is a blocked polyisocyanate, with the expectation that in combination each would still function as a crosslinking agent individually within the coating compositions of Cavallin since Cavallin expressly teaches both are suitable for the same purpose. 
Cavallin teaches aliphatic blocked polyisocyanates such as blocked hexamethylene diisocyanate can be used (¶ 149-150). 
Regarding Claim 28, since polyurethanes necessarily comprise at least two urethane linkages per polymer molecule, the polyurethane polymers of Cavallin are seen to meet the limitations of claim 28.
Regarding Claim 30, Cavallin teaches the acrylic vinyl polymer is the form of an aqueous dispersion/latex (¶ 36). Cavallin teaches emulsion polymerization (¶ 87). 
Regarding Claims 32 and 33, as discussed above, the broader teachings of Cavallin is suggestive of acrylic dispersive polymers with pendent hydroxyl functionalities. Cavallin also teaches the dispersible polymer can exhibit an acid number of at least 5 mg KOH/g (¶ 48). Cavallin also indicates the dispersible polymer preferably has a molecular weight of at least 5,000 (¶ 42). Given (OH number) = [(functionality)*(56,100)] / [(Molecular weight)], a polymer with a single hydroxy group and a molecular weight of 5,000 would exhibit a OH value of less than 11.2. Moreover, the disclosure of a plurality a hydroxyl groups at ¶ 64 indicates even higher OH values. Accordingly, Cavallin is seen to suggest OH values that overlap the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Cavallin suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Cavallin. See MPEP 2123.
Regarding Claim 37, Cavallin teaches preferred solids content ranging from 25-65 wt%. 
Regarding Claim 38, Cavallin’s compositions are free of PVC (¶ 41).
Claims 34 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over EPA (Metal Can Manufacturing – Surface Coating) in view of Cavallin (US 2012/0145721 A1) and Gobelt (US 2016/0152859 A1).
The discussion regarding EPA and Cavallin within ¶ 24-36 is incorporated herein by reference.
Regarding Claims 34 and 35, Cavallin differs from the subject matter claimed in that phosphatized adhesion promoter is not described. Gobelt describes polymer additives for coating compositions comprising structural units containing phosphorus atoms (Abstract). Gobelt teaches the polymer additives provide adhesion-strenghthening characteristics to substrates such as metal (Abstract; ¶ 328-330). It would have been obvious to one of ordinary skill in the art to further incorporate the adhesion promoters of Gobelt into the compositions of Cavallin because doing so would enhance adhesion strength between coating and metal substrate as taught by Gobelt. Gobelt teaches embodiments using phosphatized acrylic polymers (see ¶ 428-463 of Examples). 
Cavallin teaches 6-65 wt% of binder, 20-60 wt% of water, and up to 50 wt% of crosslinker such as aminoplast crosslinker (¶ 142-144). 5-95 wt% of water-dispersible polyurethane/acrylic is present relative to the total amount of binder (water-dispersible polymer and vinyl polymer) (¶ 50). Cavallin teaches when blocked isocyanate crosslinker is used, it is present at a concentration of at least 5 wt% relative to the amount of resin solids (i.e. binder) (¶ 151). Gobelt teaches the additive can be used in concentrations spanning 0.1-15 wt% (¶ 336). Accordingly, the combination of references suggests concentrations that overlap the amounts claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and the cited references suggest the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of the cited references. See MPEP 2123.
Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over EPA (Metal Can Manufacturing – Surface Coating) in view of Cavallin (US 2012/0145721 A1) and Jungheim (WO 98/32807 A1).
The discussion regarding EPA and Cavallin within ¶ 24-36 is incorporated herein by reference.
Regarding Claim 36, Cavallin differs from the subject matter claimed in that a preferred viscosity is not disclosed. Jungheim is also directed toward coating compositions for food containers (Page 1) and notes a viscosity optimal for the processing of the coating composition can be achieved by adjustments of parameters such as water/solvent content (Page 1, Lines 9-12). Accordingly, Jungheim expressly teaches the viscosity of the coating composition is a result effective variable because changing it would clearly affect the type of product obtained. See MPEP 2144.05(II). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to discover workable or optimal viscosities within the scope of the present claims so as to produce desirable processability characteristics within the resulting coating compositions.
Response to Arguments
Applicant's arguments filed 7/1/2022 have been fully considered but they are not persuasive. 
Applicant argues the Jungheim and Cavallin references pertain to compositions for coating package/can bodies as opposed to side seam. This is not found persuasive. Jungheim teaches the coating compositions can be used for food containers (Abstract) such as aluminum/steel cans (Page 12, Lines 14-19). Cavallin teaches the coating compositions are used for food or beverage cans (Abstract) such as three-piece metal cans (¶ 159). The Examiner finds no indication within the references that the coatings are limited to one particular aspect of food/beverage can coatings (e.g. coating can bodies). Rather, it appears one of ordinary skill would readily infer that such coating compositions are useful for beverage can coating applications in general (inclusive of side seams stripes). It is further unclear what evidence Applicant is relying on in support of the notion that the coating compositions of Jungheim and/or Cavallin are only applicable toward can bodies and/or cannot be used as side seam coatings. Neither reference appears to indicate such coatings are only applicable toward can bodies and/or cannot be used as side seam coatings. Applicant has failed to direct the Examiner’s attention to any particular part of the reference indicating such coatings are solely limited toward can bodies and/or cannot be used as side seam coatings. 
Applicant also argues the positive wedge bending characteristics obtained are unexpected.  This is not found persuasive as the claims at issue are not commensurate in scope with the results Applicant alleges to be unexpected. The limited materials/concentrations illustrated are insufficient to represent the broad genera claimed. The particular concentrations used within the examples are not reported (only various ranges are listed within Table 1). It is therefore impossible to say whether the claimed concentrations are commensurate with the evidence Applicant relies upon. The evidence fails to illustrate the results Applicant regards as unexpected occurs throughout the scope of the claim and one of ordinary skill would be unable to ascertain a trend within the exemplified data to reasonably extend the probative value thereof.
Applicant further makes arguments that the alleged benefits of the coatings (e.g. improved flexibility and adhesion) are not taught by the prior art and it would not be obvious to optimize concentration variables to arrive at such features. The rejections of issue rely on the prior art express teaching of overlapping ranges and does not rely on a result effective variable/optimization rationale. It is therefore unclear what Applicant’s argument is referring to. Moreover, it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant. See MPEP 2144(IV). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764